Allowable Subject Matter

Claims 1-16 are allowed.
The following is an Examiner's statement of reasons for allowance:
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" provision of the rule 37 CFR 1.104(e). Specifically, the substance of applicants' remarks, filed 7/8/2022, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).

                        Communication
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-77787778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISHRAT I. SHERALI
Examiner
Art Unit 2667
/ISHRAT I SHERALI/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        


 July 22, 2022